                          U1vITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK,ET AL.,
               Plaintiffs,
                                                             Civil Action No. 1:20-cv-5583
                v.
                                                      AFFIDAVIT OF NIICHAEL W.FIELD
UNITED STATES DEPARTMENT OF                           IN SUPPORT OF MOTION TO
HEALTH AND HUMAN SERVICES,ET AL.,                    :APPEAR PRO HAC VICE
                Defendants.


         Pursuant to 28 U.S.C. § 1746, I Michael W. Field, hereby declare:

         1.     I am an Assistant Attorney General for the State of Rhode Island.

         2.     I submit this affidavit in support of my motion for admission to practice pro hac

vice in the above-captioned matter.

         3.     As shown in the Certificate of Good Standing annexed hereto, I am a member in

good standing in the above-captioned matter.

         4.     There are no pending disciplinary proceedings against me in any State or Federal

Court.

         5.     I have not been convicted of a felony.

         6.     I have not been censured, suspended, disbarred or denied admission or

readmission by any court.

         7.     Wherefore your affiant respectfully submits that he be permitted to appear as

counsel and advocate pro hac vice in this one case for Plaintiff State of Rhode Island.
       I declare under penalty of perjury under the laws ofthe United States of America that the

foregoing is true and correct.



Dated: July 27, 2020                                       Respectfully Submitted,




                                                           Michael .Field,(#5809)
                                                           Assistant Attorney General
                                                           150 South Main Street
                                                           Providence, Rhode Island 02903
                                                          (401)274-4400 ext. 2380
                                                          (401.) 222-3016 (fax)
                                                           mfield@riag.ri.gov


                                                           Attorney for Plaintiff
                                                           STATE OF RHODE ISLAND



SWORN TO AND SUBSCRIBED before me on this a7~day of ~~-'                        , 2020.


                                                                                       ~-
                                                                             ~1
                                                   Nota y Public ,i1Jc~      L" _   \ 1i
                                                                                      1i`~J~,ar::~ —
             MELISSA LYNN DIFONZO
         Notary Public. State of Rhode Island      My Commission Expires: ~           ~~
               Cprrgr~ission # 75010$
